Citation Nr: 0717825	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
January 1981 and from June 1986 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.


FINDING OF FACT

The veteran's hypertensive heart disease is manifested by 
subjective complaints of chest pain, tightness, shortness of 
breath, and dizziness with objective evidence of a workload 
not less than 5 METs and left ventricular hypertrophy with an 
ejection fraction of more than 50 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic 
Code 7007 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with July 2003 and March 2004 
letters sent to the veteran.  These letters explained that in 
order to substantiate a claim for an increased evaluation the 
evidence must document a worsening of his service-connected 
disability.  They further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The July 2003 and 
March 2004 letters also essentially notified the veteran of 
the need to submit any pertinent evidence in his possession.  
The Board notes that the July 2003 letter was sent to the 
veteran prior to the September 2003 rating decision.  Thus, 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and private treatment records from Aliquippa 
Hospital are associated with the claims folder.  The Board 
notes that the veteran was also provided a VA examination for 
the specific purpose of rating his current level of 
disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently assigned a 30 percent evaluation for 
hypertensive heart disease pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2006).  Under such diagnostic code, a 
30 percent evaluation is warranted for a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is evidence of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.  Finally, a 100 percent evaluation is warranted 
for chronic congestive heart failure, or; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Id.

After careful consideration of the evidence of record, the 
Board concludes that a higher evaluation is not warranted and 
that symptomatology associated with the veteran's 
hypertensive heart disease most closely approximates the 30 
percent evaluation he is already currently receiving.  His 
medical records demonstrate that he has had various 
complaints of chest pain, chest tightness, dyspnea on 
exertion, shortness of breath, and dizziness throughout this 
appeal period.  Additionally, the veteran was diagnosed as 
having left ventricular hypertrophy at a December 2002 VA 
examination.  There is also evidence of at least one incident 
of chest pain with radiation that required hospitalization in 
September 2003.  Extensive testing associated with this 
hospitalization revealed no evidence of congestive heart 
failure, a METs level less than 5, or left ventricular 
hypertrophy with an ejection fraction of more than 50 
percent.  In light of such evidence the Board finds that the 
veteran's hypertensive heart disease does not meet the 
criteria for a higher evaluation.

In this regard, the Board notes that although a December 2002 
EKG showed left ventricular hypertrophy, there is no evidence 
of record that his hypertrophy is characterized by an 
ejection fraction of 30 to 50 percent as contemplated by a 60 
percent evaluation.  Rather, as noted in a September 2003 
stress test report, testing revealed a left ventricular 
ejection fraction of 66 percent.  Additionally, there is no 
evidence of any episode of congestive heart failure, a 
symptom which would warrant a higher evaluation.  There is no 
mention of congestive heart failure in the veteran's medical 
records; additionally, a September 2003 stress test report 
indicates that there is a low likelihood of coronary artery 
disease and no evidence of ischemia or previous infarction.

As alluded to above, the veteran underwent stress testing in 
September 2003 in connection with his one-day hospitalization 
due to chest pain and radiating pain.  The stress test report 
indicates that the veteran was able to exercise for 11 
minutes and 4 seconds on a Bruce protocol and stopped due to 
fatigue; there was no chest pain during the test.  The report 
indicates that these results are equivalent to 12 METs of 
workload.  

Also of record are December 2002 and September 2004 VA 
examination reports which provide subjective estimations of 
workload.  The December 2002 VA examination report indicates 
that the veteran reported no restrictions on his physical 
activities and also indicated that he walked everyday.  As 
such, his workload was estimated at more than 10 METs.  
Conversely, the veteran reported shortness of breath with 
walking down steps slowly, shortness of breath with sex, 
chest pain and shortness of breath while showering, and an 
inability to walk 2.5 miles without chest pain or shortness 
of breath at his September 2004 VA examination.  Based on 
these statements, the September 2004 VA examiner estimated 
his METs level at less than 3 to 3.5.

The Board observes that the METs level estimated by the 
September 2004 VA examiner is more consistent with a 60 
percent evaluation.  However, after reviewing all of the 
evidence of record, the Board finds that this estimated METs 
level is not representative of the veteran's current level of 
disability.  In this regard, the Board notes that an 
objective stress test showed a METs level well above that 
estimated by the September 2004 VA examiner.  .  Generally, 
the Board places significantly more weight on the objective 
clinical finding reported on examination than findings based 
on the veteran's own subjective statements.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  

Moreover, a January 2005 VA medical record notes that the 
veteran denied any recent history of chest pain, and also 
indicated no dyspnea on exertion, chest pressure, or heart 
palpitations.  These statements, made only four months after 
the September 2004 VA examination, sit in stark contrast to 
the disability picture created by the veteran at his VA 
examination.  The Board finds this wide difference in 
reported symptomatology places doubt on the credibility of 
the statements made by the veteran at his September 2004 VA 
examination, thereby lowering the probative value of the VA 
examiner's estimated METs level.  Additionally, the Board 
notes that it will not grant a higher evaluation based on one 
piece of evidence that is in direct contrast with the rest of 
the record.  Thus, with consideration of all the evidence of 
record, the Board therefore finds the December 2002 and 
September 2003 METs levels to be more probative as they 
appear to be based on a more consistent history of the 
veteran's symptomatology associated with his hypertensive 
heart disease.

The Board acknowledges the veteran's own statements that his 
current hypertensive heart disease has worsened and warrants 
a higher evaluation.  However, as a layperson, he is not 
competent to provide evidence regarding the severity of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, he can only provide evidence regarding 
injury and symptomatology; only a medical professional can 
provide evidence regarding the diagnosis, etiology, or 
severity of a disease or disorder.  Id.

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected hypertensive heart disease, as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation in excess of 30 percent for hypertensive heart 
disease.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for hypertensive heart disease is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


